Citation Nr: 9925648	
Decision Date: 09/09/99    Archive Date: 09/21/99

DOCKET NO.  96-18 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine




THE ISSUE

Entitlement to service connection for a personality disorder.  




ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel









INTRODUCTION

The veteran had active military service from March 1972 to 
February 1975.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case or within 
the remainder of the one-year period following notification 
of the decision being appealed.

The present case arises from a January 1996 rating action, 
with which the veteran expressed disagreement in February 
1996.  Later that month, a statement of the case was issued, 
and the appeal was perfected upon the receipt of a VA Form 9 
(Appeal to Board of Veterans' Appeals) in April 1996.  

In addition to the foregoing, the Board observes that the 
veteran was scheduled to appear at a hearing before a Member 
of the Board in August 1997.  He failed to report for that 
hearing but, in a February 199 statement, he explained that 
he had not received his notice to report for the hearing, and 
requested that he be rescheduled for another one.  In light 
of this request, another hearing before a Member of the Board 
was scheduled to take place in June 1999.  Due to a death in 
the veteran's family, he was not able to attend this hearing, 
and a third hearing was scheduled to take place in August 
1999.  The veteran, however, without explanation, also failed 
to report for this hearing, and he has not subsequently 
contacted either the RO or the Board to offer an explanation 
or request another one.  Under these circumstances, it will 
be presumed that the veteran is no longer interested in 
participating in a hearing, and we may proceed to the 
consideration of his appeal.  



FINDINGS OF FACT

1.  The veteran seeks service connection for a personality 
disorder, which was diagnosed and treated during his active 
military service.

2.  A personality disorder is not a disability for 
compensation purposes.



CONCLUSION OF LAW

There is no legal basis for granting service connection for a 
personality disorder for compensation purposes.  38 U.S.C.A. 
§1110 (West 1991); 38 C.F.R. §§ 4.9, 3.303(b) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the veteran has appealed the RO's decision that 
denied service connection for a personality disorder.  In 
this regard, the record reflects that the veteran was 
diagnosed to have a personality disorder during service.  His 
post service medical records also reflect diagnoses of a 
personality disorder, as well as acute depression, an 
adjustment disorder, and polysubstance abuse, among others.  
None of the medical records, however, reflects that these 
other conditions were considered, by those treating the 
veteran, to be in any way related to service.  Moreover, the 
veteran himself has not sought to establish entitlement to 
service connection for anything other than his personality 
disorder, consistently contending that it should be 
compensated because it was manifested in service.  

Under applicable criteria, service connection may be granted 
for disability due to disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110.  A personality 
disorder, however, is not considered a disease or injury 
within the meaning of applicable legislation for purposes of 
establishing entitlement to disability compensation.  Rather, 
it is a developmental defect and, as such, it is not 
considered a disability for which service connection may be 
established.  38 C.F.R. §§ 3.303(b), 4.9.  See Winn v. Brown, 
8 Vet.App. 510, 516 (1996), appeal dismissed, 110 F.3d 56 
(Fed. Cir. 1997) (personality disorder is not a disease or 
injury within the meaning of legislation applicable to 
service connection.)  See also Beno v. Principi, 3 Vet.App. 
439, 441 (1992) ("the Board was clearly correct in its 
finding that [personality] disorders are developmental in 
nature, and, therefore, not entitled to service 
connection").

Under the circumstances of this case, there is no basis in 
the law and regulations for providing compensation for the 
veteran's personality disorder.  Since there is a lack of 
entitlement under the law to compensation for the claimed 
disorder, and the facts with respect to this appeal are not 
in dispute, the application of the law to the facts is 
dispositive.  Thus, there being no entitlement under the law 
to compensation for a personality disorder, the appeal must 
be terminated.  See Sabonis v. Brown, 6 Vet. App. 426, 429-
430 (1994).


ORDER

There being no entitlement under the law to service 
connection for a personality disorder, the veteran's claim is 
denied. 




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

